DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2017/038720 10/26/2017
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: This application is in condition for allowance except for the presence of claims 3-4 and 7-11, directed to inventions nonelected without traverse. Accordingly, claims 3-4 and 7-11 have been canceled.








Allowable Subject Matter
This office action is in response to Applicant’s amendment submitted May 5, 2022.  
The rejection of claims 1-2 and 6 under 35 U.S.C. 103 as being unpatentable over Onyango in view of Pittman is withdrawn.  After reconsideration by the examiner, Applicant’s arguments regarding uric acid excretion on page 7 of the response dated May 5, 2022 are persuasive.  The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Onyango in view of Pittman and further in view of Hirano is withdrawn for the same reason.
The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Saha is withdrawn.  Applicant’s arguments regarding dosage on page 9 of the response dated May 5, 2022 are persuasive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623